Electronically Filed
                                                        Supreme Court
                            SCWC-11-0000089
                                                        SCWC-11-0000089
                                                        04-JAN-2013
              IN THE SUPREME COURT OF THE STATE OF HAWAI#I
                                                        03:06 PM
            STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,
                                   vs.
            DENNIS KAULIA, Petitioner/Defendant-Appellant.

            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-11-0000089; CR. NO. 3P7-09-01892)
                        ORDER OF CORRECTION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
             IT IS HEREBY ORDERED that the Opinion of the Court,
 filed on January 4, 2013 at 8:23 a.m., is corrected as follows:
             1. On page 19, footnote 13 is renumbered to footnote
 15.   On page 20, footnote 14 is renumbered to footnote 16.        All
 footnotes following thereafter are renumbered accordingly.
             2. On page 42, footnote 30 (to be renumbered footnote
 32), line 3, “note 26" is changed to “note 28.”
             The Clerk of the Court is directed to take all
 necessary steps to notify the publishing agencies of these
 changes.
             An amended opinion of the court will be filed
 contemporaneously with this order.
             DATED: Honolulu, Hawai#i, January 4, 2013.
                                         /s/ Mark E. Recktenwald
 Alen M. Kaneshiro
 for petitioner                          /s/ Paula A. Nakayama

 Linda L. Walton                         /s/ Simeon R. Acoba, Jr.
 for respondent
                                         /s/ Sabrina S. McKenna

                                         /s/ Richard W. Pollack